COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  OEP HOLDINGS, LLC,                                              No. 08-17-00159-CV
                                                  §
                         Appellant,                                    Appeal from
                                                  §
  v.                                                                41st District Court
                                                  §
  MOHAMMAD AKHONDI,                                              of El Paso County, Texas
                                                  §
                         Appellee.                               (TC # 2016-DCV0460)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2018.



                                      SUSAN LARSEN, Senior Judge

Before Rodriguez, Palafox, JJ., and Larsen, J. (Senior Judge),
Larsen, J. (Senior Judge), sitting by assignment